UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-7038


ANTHONY BUSSIE,

                     Petitioner - Appellant,

              v.

408 UNION - NORTH CAROLINA; 409 UNION - NORTH CAROLINA;
J. MULL,

                     Respondent - Appellees.



Appeal from the United States District Court for the Eastern District pf North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-hc-02217-FL)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Anthony Bussie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Bussie, a federal civil committee, appeals the district court’s order

dismissing his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Bussie v. 408 Union - North Carolina,

No. 5:17-hc-02217-FL (E.D.N.C. July 2, 2019). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2